Citation Nr: 1647071	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-21 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The scope of a service connection claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has broadly characterized the Veteran's claim for service connection for a psychiatric disability as reflected on the title page.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a psychiatric disorder related to service.  He alleges various in-service stressors to support his claim.  

In August 2010, the Veteran reported two in-service stressors that occurred in Vietnam.  He alleged that he was assigned to the 1st Infantry Special Forces unit between April and May of 1975.  As to the first stressor, the Veteran stated that he was involved in a tunnel sweep and fire fight that caused injuries or death to other servicemen.  He stated that D. Patterson was injured and T. Smith was killed during the incident.  He also alleged that he fell from a tree while hanging a communication line.  In September 2010, the Veteran stated that he served in Vietnam and that after the missions were completed he was debriefed, but such information was classified.  At the July 2016 Board hearing, the Veteran identified additional stressors.  He testified that his military occupational specialty was related to teletype radio procedures, which included use of Morse code, radars, and generators.  The Veteran stated that he was really nervous when his unit was on high alert in anticipation of deployment, although his unit did not deploy.  He also stated that he witnessed an incident during boot camp in which a serviceman in a nearby cubicle accidentally dropped a grenade and blew off his toes.   

At the outset, the Board notes that the Veteran's service personnel records show that the Veteran served as a radio teletype operator with the Headquarters and Headquarters Detachment 716th Military Police Battalion in Fort Riley, Kansas.  Service personnel records do not indicate any oversea service or service with a Special Forces unit.  A September 2010 response from the National Personnel Records Center indicated that there was no evidence in the file to substantiate service in the Republic of Vietnam.  

The Board finds that additional development is needed to attempt to verify the Veteran's in-service stressors, to include the grenade incident, the fall, and the allegedly classified missions in Vietnam.  Furthermore, the RO should attempt to corroborate the Veteran's assertions that he was associated with a Special Forces unit and participated in classified missions in Vietnam.  While on remand the RO should also attempt to obtain unit history records from the Headquarters and Headquarters Detachment 716th Military Police Battalion.  

Additionally, the Board notes that the Veteran has not been afforded a VA examination with respect to his claim.  Generally, a VA examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

There are VA treatment records showing a past medical history positive for a psychiatric disorder.  Moreover, as mentioned above, the Veteran asserts that he has a psychiatric disorder related to various in-service stressors.  As such, the Board finds that the Veteran should be afforded a VA examination.  Id. 

Regarding the claim for entitlement to TDIU, adjudication of that claim must be deferred, as the issue is inextricably intertwined with the issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC must contact the Veteran and request specific details regarding the alleged in-service stressors and classified missions, to include dates and unit assignment. 

2.  The RO or AMC should undertake appropriate development to obtain the Veteran's unit history records for the Headquarters and Headquarters Detachment 716th Military Police Battalion.  

3.  Then, the RO or AMC must send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to corroborate the Veteran's in-service stressors, to include whether the Veteran was assigned to a Special Force unit or participated in classified or declassified missions during service.  Efforts must be made verify the following in-service stressors claimed by the Veteran: 

(a) tunnel sweep and fire fight in Vietnam where D. Patterson was injured and T. Smith was killed when he was assigned 1st Infantry Special Forces from April 1975 to May 1975;  

(b) fall from a tree while hanging a communication line when he was assigned to the 1st Infantry Special Forces from April 1975 to May 1975; 

(c) witnessing a serviceman in a nearby cubicle accidentally drop a grenade and blow off his toes during boot camp.  

The RO or the AMC must attach copies of the Veteran's DD Form 214, his service personnel records, as well as all of his statements related to his stressors, not simply paraphrased descriptions.

If JSRRC is unable to provide information of the type requested, the RO or the AMC must request JSRRC to identify any alternate agency or department that may provide verification of the alleged incidents.

4.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of any acquired psychiatric disorder present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.  The examiner should confirm or rule out a diagnosis of PTSD and to consider the VA treatment records showing assessments of PTSD and depression.  

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each disorder was incurred in, was caused by, or is otherwise etiologically related to the Veteran's military service.

The examiner must also consider and discuss all competent lay statements by the Veteran that his parents noticed psychiatric symptoms in 1978 as well as his statements related to in-service stressors.  

If the examiner is unable to provide any required opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question presented.

5.  The RO or the AMC should also undertake any other indicated development, to specifically include obtaining a medical opinion following the above-noted examination, from an examiner with sufficient expertise to opine on the occupational effects caused by the Veteran's service-connected disability or disabilities.  The examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected conditions, to include the medications taken for each disability.  The types of impairments the examiner should address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements. 

 In addition, the examiner should comment on whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, are sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

6.  The RO or the AMC should undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

